Citation Nr: 1430781	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  14-03 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma as a result of exposure to ionizing radiation.  

2.  Entitlement to service connection for sterility as a result of exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran served on active duty from August 1952 to August 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 

VA recently centralized adjudication of all claims involving radiation exposure at the RO in Jackson, Mississippi.  Accordingly, because this appeal involves a radiation exposure claim, the RO in Jackson, Mississippi, retains jurisdiction.  The Veteran lives within the jurisdiction of the RO in Reno, Nevada.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  The Veteran's non-Hodgkin's lymphoma has been medically linked to exposure to ionizing radiation during service. 

2.  The Veteran's sterility has been medically linked to exposure to ionizing radiation during service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for sterility have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for non-Hodgkin's lymphoma and sterility.  Private medical records reflect a biopsy in February 2010 showed findings consistent with diffuse B-cell lymphoma (non-Hodgkin's lymphoma).  A history of exposure to radiation during service was noted.  

In November 2010, the National Personnel Records Center reported the Veteran's service records were presumed to have been destroyed in a fire in 1973 at a storage facility.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind.  

The Veteran's testimony and statements are to the effect that while stationed at Camp Bullis, Texas, he participated in a Chemical, Radiological, and Biological (CBR) training course for several weeks.  He added that the radiological portion consisted of measuring radiation levels from a source in a container in the center of a room about the size of a basketball court with concentric circles from the point of radiation in the center outward.  He testified that he and the other approximately 20 service members participating in the study were each given a Geiger counter and made notations of the radiation levels from the outside in to the center.  He added that the increased intensity as he moved toward the center was audible from the Geiger counter.  He stated that he became sterile within about a year after separation, and that his doctor related his dead sperm cells to his ionizing radiation exposure during service.  

In an April 2010 statement, the Veteran's private physician determined the Veteran had enough radiation exposure during service that it resulted in his sterility, and that the Veteran's non-Hodgkin's lymphoma is clearly related to the radiation exposure during service.  The physician specifically concluded that both the sterility and non-Hodgkin's lymphoma are consistent with, and could be causally linked to, the Veteran's history of ionizing radiation exposure during service.  

Although the Defense Threat Reduction Agency (DTRA) reported there was no indication he had participated in any radiologically-related event, the Veteran has very consistently and very credibly reported having been exposed to ionizing radiation during service, and non-Hodgkin's lymphoma and sterility have been medically linked to the ionizing radiation exposure during service.  The fact that the Veteran may not meet the requirements of a presumptive regulation does not in and of itself preclude him from establishing service connection by way of proof of actual direct causation. 

The Board finds the Veteran's testimony regarding such participation in ionizing radiation activities during service to be very credible.  Significantly, service records, including records of his duty assignment, are unavailable.  Under the circumstances, resolving reasonable doubt in his favor, the Board concludes the Veteran was exposed to ionizing radiation as a result of participation in the reported activities during service, and there is competent evidence linking sterility and non-Hodgkin's lymphoma to the exposure.  

Service connection for non-Hodgkin's lymphoma and sterility is warranted.  






ORDER

Service connection for non-Hodgkin's lymphoma is granted.

Service connection for sterility is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


